Fourth Court of Appeals
                                 San Antonio, Texas
                                        January 8, 2015

                                     No. 04-14-00824-CV

 Robert TYSON, Carl and Kathy Taylor, Linda and Ron Tetrick, Jim and Nancy Wescott, and
                               Paul and Ruthe Wilson,
                                      Appellants

                                               v.

                              Demar BOREN and Lorena Yates,
                                       Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-13-0100356
                       Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
      The trial court clerk’s notification of late clerk’s record is NOTED.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court